Per Curiam.
This suit was brought to recover damages under the Death act. The plaintiff^ intestate, Philip Klueznik, was killed on the night of December 4th, 1926, while crossing Whitehead avenue, in the borough of South River, by being struck by the automobile of the defendants and operated by the defendant Erank Shaikofsky.
The trial resulted in a verdict for $15,000 in favor of the plaintiff and against the defendants Erank Shaikofsky and Jacob Rutkowski. The defendant Jacob Rutkowski obtained a rule to show cause why the verdict should not be set aside and a new trial granted. He writes down eight reasons in support of the rule. These call for no extended discussion. The controverted points in issue were all questions of fact. So, as to the credibility of the witnesses. It is elementary learning that on conflicting evidence the facts and inferences to be drawn therefrom are for the jury to determine.
The rule to show cause is discharged.